Title: To James Madison from Frederick Degen, 28 December 1807
From: Degen, Frederick
To: Madison, James



Sir,
Naples 28th. December, 1807

I did myself the honor to address your Excellency the 9th. of Novembr. as per the inclosed copy, whose original was forwarded by the way of Bordeaux, for want of direct opportunities.
No further news respecting the measures of the Dey of Algiers have Since transpired in this part of the World, excepted a Communication from Mr. Lear Consul General at Algiers confirming the Hostile Dispositions of the Algerine Governmt. against the Flag of the United States.
An American Brig called the Fitz William of Boston, has been captured in the month of June last, by one of the Gun Boats of H. M. the King of Naples on her Passage from Leghorn to this Port, and having been cleared out for Messina in order to avoid the British Cruizers, the Captors thought proper to take advantage of this Circumstance, carried her in to that Place, and after a long and partial Trial Succeeded to have Vessel and Cargo condemned.  The Goods on board were buonafide Property of Neapolitan & Tuscan Subjects who had Shipped them on Freight, but So great was the Influence of their Adversaries that with all the best proofs in their hands they had the mortification to have the Sentence pronounced against them.
The Brig’s Register and Sea Letter now in my possession are in perfect order; Some insignificant mistake took Place upon the Roll of Equipage when endorsed by the Consul at Leghorn but every thing was a crime in the opinion of the Judges who were decided to declare the Brig Fitz William a good Prize.  All my endeavors in favor of Capn. Samuel Goldsbury (who replaced the original master Benjn. Payson left Sick at Leghorn) proved useless, and with the assistance of the two most Eminent Lawyers of this Country we could not prevail upon the Court to pronounce Justice.
Upon my official application to H. E. the Minister of Foreign affairs, to order the Court that the last Treaty Stipulated between France and the United States of America Should in this case be taken into consideration and Serve as the only rule in the trial, I had the following answer.
Acknowledging your official note, I have the honor to inform you, that His majesty, to whom I have made Known its contents, will have no difficulty to give orders in cases of disputes arising betwixt Neapolitan & American Vessels to observe the principles established in the Treaty of Navigation existing betwixt France & the United States, provided the American Governmt. does declare the Same reciprocity will be observed on their Side.
For want of direct opportunities, I shall in the meanwhile Keep in Deposit, the Brig Fitz William’s Register issued the 4th. September 1806 at Boston under the No. 223.  The Consular Certificate given to the Captain will I presume release the Owners from their Bonds.
Amongst the great number of American Vessels lately condemned at Malta there are Several that had loaded in the Ports of this Kingdom.  In Some of their Sentences, I was Sorry to See my name made use of by the Judge who found fault with my Certificates as acting against the Decree of the English prohibiting to Trade from Enemies’  Enemies Ports.  I can only Say that I on all occasions acted for the best of the Citizens of the U. S. and allways according to the Laws established betwixt the two Nations
I have the honor to transmit to Your Excellency a List of the few American Vessels which have entered this Port from July last to this day, and I remain with the highest respect Sir Your obedt & humb. Servt

Fredk Degen

